FILED
                            NOT FOR PUBLICATION                             MAY 22 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ERIC D. HOOD,                                    No. 14-35256

               Plaintiff - Appellant,            D.C. No. 2:11-cv-02024-RAJ

 v.
                                                 MEMORANDUM*
SOUTH WHIDBEY SCHOOL
DISTRICT,

               Defendant - Appellee.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Richard A. Jones, District Judge, Presiding

                              Submitted May 13, 2015**

Before:        LEAVY, CALLAHAN, and M. SMITH, Circuit Judges.

      Eric D. Hood appeals pro se from the district court’s summary judgment in

his 42 U.S.C. § 1983 action alleging denial of access to courts and state law claims,

following an arbitration over the nonrenewal of his teaching contract. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo, Blankenhorn v. City of

Orange, 485 F.3d 463, 470 (9th Cir. 2007), and we affirm.

      The district court properly granted summary judgment because Hood failed

to raise a genuine dispute of material fact as to whether he suffered an actual injury

as a result of defendant’s alleged withholding of pre-arbitration documents. See

Lewis v. Casey, 518 U.S. 343, 351-53 (1996) (access-to-courts claim requires the

plaintiff to demonstrate that the defendant’s conduct caused actual injury);

Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637 F.3d 1047, 1061 (9th Cir.

2011) (“To survive summary judgment, a plaintiff must set forth non-speculative

evidence of specific facts, not sweeping conclusory allegations.”).

      The district court did not abuse its discretion by awarding attorneys’ fees

against Hood as a sanction because Hood filed three frivolous discovery motions

after the district court specifically warned him to discontinue such behavior. See

F. J. Hanshaw Enters., Inc. v. Emerald River Dev., Inc., 244 F.3d 1128, 1135 (9th

Cir. 2001) (setting forth standard of review).

      The district court did not abuse its discretion in denying Hood’s motion for

leave to amend his amended complaint because amendment would have been

futile, and Hood did not demonstrate good cause. See Johnson v. Buckley, 356
F.3d 1067, 1077 (9th Cir. 2004) (setting forth standard of review and explaining


                                           2                                   14-35256
that “[f]utility alone can justify the denial of a motion to amend” (citation and

internal quotation marks omitted)); see also Johnson v. Mammoth Recreations,

Inc., 975 F.2d 604, 607-09 (9th Cir. 1992) (explaining “good cause” standard).

         The district court did not abuse its discretion in denying Hood’s motions for

reconsideration because Hood did not demonstrate that such relief was warranted.

See Smith v. Clark Cnty. Sch. Dist., 727 F.3d 950, 954-55 (9th Cir. 2013) (setting

forth standard of review and grounds for reconsideration).

         We do not consider issues not specifically and distinctly raised and argued in

the opening brief, or arguments raised for the first time in the reply brief. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

         Hood’s motion to file an oversized reply brief, filed on October 21, 2014, is

granted. The Clerk is instructed to file the Reply Brief.

         Hood’s request for sanctions, as set forth in his opening brief, is denied.

         Defendant’s requests for attorneys’ fees and costs, as set forth in their

responses to Hood’s motions for sanctions and to transmit documents, are denied

without prejudice to filing a timely motion for attorneys’ fees and a timely bill of

costs.

         All other pending motions are denied.

         AFFIRMED.


                                             3                                       14-35256